Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 01/05/2022 in which claims 1, 3-8, 10-15, and 17-20 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Duane P. Minley on 01/21/2022.
The application has been amended as follows:
In claim 20, Line 1 “The computer program product of claim 16, wherein the second tool” 
Has been changed to – “The computer program product of claim 17, wherein the second tool”



Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a computer-implemented method comprising;
receiving, using a processor, a raw data from a first tool representing a measured parameter of a semiconductor device, the first tool comprising an X-ray tool;
providing, using the processor, the raw data as input to a second tool;
receiving, using the processor, data on the measured parameter from the second tool; and
determining, using the processor, the measured parameter based on the data received from the second tool and based on the input of the raw data from the first tool to the second tool as a constraint on the second tool, thereby determining the measured parameter of the semiconductor device.
As for claim 8, none of the prior arts alone or in combination discloses a system comprising a memory, and a processor communicatively coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to receive a raw data from a first tool representing a measured parameter of a semiconductor device, the first tool comprising an X-ray tool, provide the 
determine the measured parameter based on the data received from the second tool and based on the input of the raw data from the first tool to the second tool as a constraint on the second tool, thereby determining the measured parameter of the semiconductor device.
As for claim 15, none of the prior arts alone or in combination discloses a computer program product for storing I/O statistics of a data set during initialization of a system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising:
receiving a raw data from a first tool representing a measured parameter of a semiconductor device, the first tool comprising an X-ray tool, providing, using the processor, the raw data as input to a second tool, receiving data on the measured parameter from the second tool; and 
determining the measured parameter based on the data received from the second tool and based on the input of the raw data from the first tool to the second tool as a constraint on the second tool, thereby determining the measured parameter of the semiconductor device.
The closest prior art, Peterlinz et al (US 2015/0032398 A1) discloses a structural parameters of a specimen are determined by fitting models of the response of the specimen to measurements collected by different measurement techniques in a claims 1, 8, and 15; such as, “determining the measured parameter based on the data received from the second tool and based on the input of the raw data from the first tool to the second tool as a constraint on the second tool, thereby determining the measured parameter of the semiconductor device.”
 Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 3-7, 10-14, and 17-20 are allowed due to their dependency of claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s argument, see amendments, filed 01/05/2022, with respect to claims Claims 1, 3-8, 10-15, and 17-20 they have been fully considered and are persuasive.  The 35 USC § 101, 102(a)(1), and 103 rejection of claims 1, 3-8, 10-15, and 17-20 have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                        





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886